The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated her a juvenile delinquent and imposed a conditional discharge. Given the seriousness of the underlying assault, which outweighed positive factors in appellant’s background, this was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]).
The incident took place in a school, involved a weapon, and resulted in significant injuries to a fellow student, requiring six staples and 12 stitches. Concur — Friedman, J.P, Catterson, Moskowitz, Freedman and Abdus-Salaam, JJ.